OMB APPROVAL OMB Number: 3235-0578 Expires:April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Boulevard, Suite 206Durham, North Carolina (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 294-2000 Date of fiscal year end:February 28, 2012 Date of reporting period: November 30, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. NCM Capital Mid-Cap Growth Fund Schedule of Investments November 30, 2011 (Unaudited) Common Stocks — 100.1% Shares Value Consumer Discretionary — 18.9% Diversified Consumer Services — 0.4% DeVry, Inc. $ Hotels, Restaurants & Leisure — 4.4% Darden Restaurants, Inc. Marriott International, Inc. - Class A Marriott Vacations Worldwide Corp. (a) 74 Internet & Catalog Retail — 1.3% Expedia, Inc. Media — 4.3% Interpublic Group of Cos., Inc. (The) John Wiley & Sons, Inc. - Class A Specialty Retail — 8.5% Bed Bath & Beyond, Inc. (a) CarMax, Inc. (a) DSW, Inc. - Class A Ross Stores, Inc. Consumer Staples — 3.1% Beverages — 2.1% Beam, Inc. Dr Pepper Snapple Group, Inc. Personal Products — 1.0% Nu Skin Enterprises, Inc. - Class A Energy — 10.0% Energy Equipment & Services — 6.6% Atwood Oceanics, Inc. (a) Helix Energy Solutions Group, Inc. (a) Oil States International, Inc. (a) Superior Energy Services, Inc. (a) Weatherford International Ltd. (a) Oil, Gas & Consumable Fuels — 3.4% Cimarex Energy Co. Peabody Energy Corp. Williams Cos., Inc. (The) NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 100.1% (Continued) Shares Value Financials — 5.7% Capital Markets — 2.6% Affiliated Managers Group, Inc. (a) $ Raymond James Financial, Inc. Real Estate Investment Trusts (REITs) — 3.1% Digital Realty Trust, Inc. UDR, Inc. Health Care — 12.9% Health Care Equipment & Supplies — 1.6% CareFusion Corp. (a) Health Care Providers & Services — 3.9% DaVita, Inc. (a) Universal Health Services, Inc. - Class B Pharmaceuticals — 7.4% Endo Pharmaceuticals Holdings, Inc. (a) Medicis Pharmaceutical Corp. - Class A Mylan, Inc. (a) Salix Pharmaceuticals Ltd. (a) Industrials — 15.5% Aerospace & Defense — 1.3% Triumph Group, Inc. Building Products — 0.2% Fortune Brands Home & Security, Inc. (a) Machinery — 5.5% Crane Co. Lincoln Electric Holdings, Inc. Marine — 3.1% Kirby Corp. (a) Professional Services — 5.4% IHS, Inc. - Class A (a) Manpower, Inc. Verisk Analytics, Inc. - Class A (a) NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 100.1% (Continued) Shares Value Information Technology — 21.3% Communications Equipment — 1.1% Riverbed Technology, Inc. (a) $ Computers & Peripherals — 3.7% NetApp, Inc. (a) SanDisk Corp. (a) Internet Software & Services — 3.3% LogMeIn, Inc. (a) Monster Worldwide, Inc. (a) Semiconductors & Semiconductor Equipment — 5.2% Avago Technologies Ltd. Lam Research Corp. (a) MEMC Electronic Materials, Inc. (a) PMC-Sierra, Inc. (a) Software — 8.0% Cadence Design Systems, Inc. (a) Citrix Systems, Inc. (a) Intuit, Inc. Nuance Communications, Inc. (a) Red Hat, Inc. (a) Rovi Corp. (a) Materials —11.4% Chemicals — 5.9% CF Industries Holdings, Inc. Eastman Chemical Co. FMC Corp. 80 PPG Industries, Inc. Metals & Mining — 4.7% Cliffs Natural Resources, Inc. Walter Energy, Inc. Paper & Forest Products — 0.8% International Paper Co. Telecommunication Services — 1.3% Wireless Telecommunication Services — 1.3% Leap Wireless International, Inc. (a) Total Common Stocks (Cost $1,207,574) $ NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Money Market Funds — 1.9% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (b) (Cost $23,361) $ Total Investments at Value — 102.0% (Cost $1,230,935) $ Liabilities in Excess of Other Assets — (2.0%) ) Net Assets — 100.0% $ (a) Non-income producing. (b) Rate shown is the 7-day effective yield at November 30, 2011. See accompanying notes to Schedule of Investments. NCM Capital Mid-Cap Growth Fund Notes to Schedule of Investments November 30, 2011 (Unaudited) 1. Securities Valuation NCM Capital Mid-Cap Growth Fund’s (the “Fund”) investments in securities are carried at value.Securities that are listed on a securities exchange are valued at the last quoted sales price at the time the valuation is made.Price information on listed securities is taken from the exchange where the security is primarily traded. Securities that are listed on an exchange and which are not traded on the valuation date are valued at the last quoted bid price. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Unlisted securities for which market quotations are readily available are valued at the last quoted sales price, if available at the time of valuation, otherwise at the last quoted bid price.Securities for which no current reliable market quotations are readily available are valued at fair value as determined in good faith using methods approved by the Trust’s Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below).Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that stock over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures and the fair value price may differ substantially from the price at which the security may ultimately be traded or sold.The fair value of securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2011 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ $
